Case 3:21-cv-00604-MMH-JBAS*s6r2 0A tre 0847 2G MA 7/2 7

Department
Case Status
Judge Name

Private Attorney

Name / DOB / DL/ ID #

SILVESTRE MONTILLA

CMRE FINANCIAL SERVICES INC

Attorney

Patti, Thomas John III
Private Attorney (118377)

Date
05/11/2021
05/11/2021
Line / Effective
Document Count Entered
1 _ 5/7/2021
5/11/2021
2 _ 5/7/2021
D2 5/11/2021
3 _ 5/7/2021
D3 5/11/2021
4 _ 5/7/2021
D4 5/11/2021
5 _ 5/7/2021
D5 5/11/2021
6 _ 5/7/2021
D6 5/11/2021
7 _ 5/11/2021
D7 5/11/2021

County Civil Division
OPEN File Date
KITE, LONDON M. Officer

Patti, Thomas John III

Page 1 of 1 PagelD 43

CC-P

5/7/2021 4:41:57 PM

Parties

Party Type
Race / Sex

PLAINTIFF
/

DEFENDANT
/

Address

110 S.E, 6TH STREET
17TH FLOOR
FORT LAUDERDALE, FL33301

115 NORTH CALHOUN STREET SUITE 4

TALLAHASSEE, FL32301

Attorneys
Address

110 SE 6th St Fl 17
Fort Lauderdale, FL33301-5047

Fees

Description Assessed

SUMMONS($10/ea) 6/17/2017 $10.00

CO/CLAIMS >$2500 <=$15,000 1/1/2020 $300.00

Dockets

Description

COMPLAINT ON CONTRACT OR OTHER DEBT - $8000 - $15000

COVER SHEET

COMPLAINT FOR DAMAGES

REQUEST TO PRODUCE OF DOCUMENTS

NOTICE OF SERVICE OF INTERROGATORIES - PLTFS.

SUMMONS ISSUED - CMRE FINANCIAL SERVICES, INC,

CASE FEES PAID: $310.00 ON RECEIPT NUMBER 3886068

For Parties

Pages

10

SILVESTRE MONTILLA (PLAINTIFF)

Paid Balance

$10.00 $0.00

$300.00 $0.00

Image

Available
~
|

VOR, Ready to view

Available
*
t

VOR, Ready to view

Available
x
|

VOR, Ready to view

Available
™
a

VOR, Ready to view

Available
™
a

VOR, Ready to view

Available
™

J

Public access
